 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of August 23,
2020, and effective as of August 24, 2020 (the “Effective Date”), by and between
Nephros, Inc., a Delaware corporation having its executive offices and principal
place of business at 380 Lackawanna Place, South Orange, New Jersey 07079 (the
“Company”), and Andrew Astor (“Executive”).

 

RECITALS

 

WHEREAS, the Company currently employs Executive as its Chief Financial Officer
and Chief Operating Officer;

 

WHEREAS, the Company desires to continue to employ Executive and to appoint him
to serve as President and Chief Executive Officer of the Company, and Executive
desires to accept such employment on the terms and conditions hereinafter set
forth:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

 

1. Term. The term of Executive’s employment pursuant to this Agreement shall
commence on the Effective Date and continue until terminated in accordance with
Section 2.3 and Section 4 of this Agreement (the “Term”).

 

2. Employment.

 

2.1 Employment by the Company; Duties. Executive agrees to be employed by the
Company during the Term upon the terms and subject to the conditions set forth
in this Agreement. Executive shall serve as President and Chief Executive
Officer (“CEO”), reporting to the Board of Directors of the Company (the
“Board”). As President and CEO, Executive will serve as the principal executive
officer of the Company, and will be responsible for the general active
management of the business of the Company, and shall have such duties as may be
prescribed by the Board from time to time and which are commonly performed by
presidents and chief executive officers of similar sized companies conducting
similar business. Without limiting the foregoing, Executive shall also be
responsible for monitoring and managing the Company’s interest in its Specialty
Renal Products, Inc. (“SRP”) subsidiary and such other responsibilities related
to SRP as prescribed by the Board from time to time. In addition, the parties
acknowledge and agree that Executive will continue to serve as Chief Financial
Officer of the Company and its principal financial officer, and shall have such
additional duties and responsibilities as may be prescribed by the Board from
time to time in that role and which are commonly performed by principal
financial officers of similar sized public reporting companies conducting
similar business.

 

2.2 Performance of Duties. Throughout the Term, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Board and serve the Company to the best of Executive’s ability. The Company and
Executive agree that Executive may partially perform his duties remotely from
his residence, provided that Executive shall be physically present at the
Company’s corporate offices performing his duties as necessary to diligently
perform his duties.

 

 

 

 

2.3 At-Will Employment. The parties agree that Executive’s employment shall be
on an “at-will” basis, subject to the terms of this Agreement, and may be
terminated at any time, for any or no cause, at the option of either the Company
or Executive. Executive understands and agrees that neither his job performance
nor promotions, commendations, bonuses or the like from the Company give rise to
or in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of his employment with the Company.

 

2.4 Directorship. Executive shall also serve as a director of the Company. The
Company agrees to include Executive in the management slate for election as a
director at each stockholders meeting during the Term at which his term as a
director would otherwise expire. The Executive agrees to accept election, and to
serve during the Term, as director of the Company, without any compensation
therefore other than as specified in this Agreement. Upon termination of
Executive’s employment hereunder for any reason, Executive shall be deemed to
have resigned as director of the Company and as an officer or director of any
entity affiliated with the Company, effective as of the date of such
termination.

 

3. Compensation and Benefits.

 

3.1 Base Salary. The Company agrees to pay to Executive an initial base salary
(“Base Salary”) at the annual rate of $325,000, payable in equal installments
consistent with the Company’s payroll practices. The Board may review and adjust
Executive’s Base Salary on an annual basis, as it deems appropriate, provided
that the Board may not, without Executive’s consent, reduce the Base Salary to
an amount less than the initial Base Salary set forth in the preceding sentence.

 

3.2 Performance Bonus. The Company agrees to pay to Executive a target
discretionary performance bonus of 30% of annual Base Salary, as determined by
the Company in its sole discretion. The bonus, if any, is subject to: (a) such
objectives as may be mutually determined by the Board and Executive from time to
time; (b) the Company’s achievement of overall corporate targets approved by the
Board; and (c) the terms and conditions of any applicable incentive compensation
plan then in effect for senior executives of the Company. The targets with
respect to the bonus for the period ending December 31, 2020 (the “Initial Bonus
Period”) shall be mutually agreed upon between the Executive and the
Compensation Committee of the Board, within thirty (30) days following the
Effective Date and such bonus shall be prorated to reflect the Initial Bonus
Period. The targets with respect to the bonus for each annual period following
the Initial Bonus Period shall be mutually agreed upon at the beginning of each
calendar year by the Executive and the Compensation Committee of the Board of
Directors. Each bonus, if any, shall be paid to the Executive not later than
thirty (30) days after the issuance of the Company’s respective operating
financial results and in no event later than March 15 of the calendar year
following the calendar year to which the bonus relates.

 

3.3 Grant of Options and Terms Thereof. Upon the Effective Date, the Company
shall grant to Executive a 10-year stock option to purchase 152,064 shares of
the Company’s Common Stock (the “Option”), which number of shares Executive and
the Company acknowledge represents approximately 3% of the fully-diluted
outstanding shares of Common Stock when aggregated with the shares of Common
Stock underlying all other equity incentive grants previously awarded to
Executive. The exercise price applicable to the Option will be equal to the
closing sale price of the Common Stock on the Effective Date. The right to
purchase 25% of the shares subject to the Option shall vest and become
exercisable on the first anniversary of the Effective Date, and thereafter the
remaining shares will vest and become exercisable in 12 approximately equal
quarterly installments, subject to Executive’s continued employment with the
Company. The Option will be granted pursuant to the Company’s 2015 Stock
Incentive Plan (the “2015 Plan”) and shall be evidenced by a separate agreement
between the Company and Executive in the Company’s standard form for use under
the 2015 Plan.

 

2

 

 

3.4 Change of Control. In the event of a Change of Control (as such term is
defined in the 2015 Plan), notwithstanding anything to the contrary contained
herein, all shares subject to the Option that have not then vested shall vest
and become exercisable immediately and, unless all such options are cashed-out
in the Change of Control transaction, shall remain exercisable for a period of
not less than 360 days (or the expiration of the Option term, if sooner),
regardless of whether Executive’s employment is terminated in connection with
such Change of Control transaction. Notwithstanding the foregoing, unless
otherwise determined by the Board, no change in ownership of the Company’s
outstanding securities shall be deemed a Change of Control for purposes of this
Agreement if such change in ownership is caused by or relates solely to any
disposition or acquisition of any Company securities by Wexford Capital, LP
(and/or its affiliates).

 

3.5 Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
to the Company’s eligible employees, to the extent his age, health and other
qualifications make him eligible to participate. Executive shall be entitled to
receive four weeks of annual paid vacation in accordance with the Company’s
vacation policy, with the timing and duration of specific vacations mutually and
reasonably agreed to by the parties hereto.

 

3.6 Travel and Business Expenses. Upon submission of itemized expense statements
in the manner specified by the Company, Executive shall be entitled to
reimbursement for reasonable travel and other reasonable business expenses duly
incurred by Executive in the performance of Executive’s duties under this
Agreement in accordance with the policies and procedures established by the
Company from time to time for executives of the same level and responsibility as
Executive.

 

3.7 No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 4 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive hereunder shall be made in accordance with the relevant
Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and shall be subject
to all applicable employment and withholding taxes and other withholdings.

 

3.8 Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise provided herein or in any
applicable employee benefit plan or program.

 

3

 

 

4. Termination of Employment.

 

4.1 Termination. The Company may terminate Executive’s employment for Cause (as
defined below), in which case the provisions of Section 4.2 of this Agreement
shall apply. The Company may also terminate Executive’s employment in the event
of Executive’s Disability (as defined below), in which case the provisions of
Section 4.4 of this Agreement shall apply. The Company may also terminate
Executive’s employment for any other reason or no reason by written notice to
Executive, in which case the provisions of Section 4.5 of this Agreement shall
apply. If Executive’s employment is terminated by reason of Executive’s death,
retirement or resignation, the provisions of Section 4.3 of this Agreement shall
apply. If Executive’s employment terminates for Good Reason (defined below), the
provisions of Section 4.5 shall apply.

 

4.2 Termination for Cause. In the event that Executive’s employment hereunder is
terminated during the Term by the Company for Cause (as defined below), then (a)
the Company shall pay to Executive only the earned but unpaid Base Salary for
services rendered through the date of termination, and (b) any and all unvested
Options shall automatically be cancelled and forfeited by Executive as of the
date of termination. Executive shall have the right to exercise any and all
vested Options within the period commencing on the date of termination and
ending ninety days after the date of such termination (or the expiration of the
Option term, if sooner), except as otherwise provided in Section 3.4 hereof in
the event of a Change of Control (the “Options Exercise Period”). Any Options
not exercised by Executive within the Options Exercise Period shall be
cancelled. In all other respects, all such Options shall be governed by the
plans, programs, agreements, and other documents pursuant to which such Options
were granted.

 

For purposes of this Agreement, “Cause” means (i) Executive’s failure or refusal
to follow a reasonable and lawful direction of the Company’s Board, provided
that, if such failure or refusal is capable of being remedied, the Company will
provide written notice to Executive specifying the nature of such failure or
refusal and demanding that such failure or refusal be remedied within 10
business days (and if so remedied within such period, no “cause” shall be deemed
to exist); (ii) the conviction of (including any plea of no lo contendere to)
any felony or any crime involving fraud, dishonesty or moral turpitude (whether
or not involving the Company); (iii) Executive’s material breach of any
fiduciary obligation to the Company, provided that if such breach is capable of
being remedied, the Company will provide Executive with written notice
specifying the nature of such breach and demanding that such breach be remedied
within 10 business days (and if so remedied with in such period, no “cause”
shall be deemed to exist); (iv) any intentional wrongdoing or fraudulent conduct
committed by Executive in the scope of his employment with the Company; and (v)
the intentional material breach by Executive of the Company’s policies and
procedures in effect from time to time.

 

4.3 Termination by Reason of Death or Retirement or Resignation. In the event
that Executive’s employment hereunder is terminated during the Term (a) by
reason of Executive’s death, or (b) by reason of Executive’s resignation or
retirement (as to which Executive shall give Company at least four (4) weeks’
notice), then the Company shall pay to Executive only the earned but unpaid Base
Salary for services rendered through the date of termination. Any and all
unvested Options shall automatically be cancelled and forfeited by Executive as
of the date Executive’s resignation or retirement. In the event of Executive’s
death, any and all unvested Options shall automatically be cancelled and
forfeited. Executive or Executive’s estate, as applicable, shall have the right
to exercise any and all vested Options within the appropriate options exercise
period, which shall be one (1) year after the date of termination in the event
of Executive’s death or ninety (90) days after the date of termination in the
event of Executive’s resignation or retirement (or, in each case, the expiration
of the Option term, if sooner), except as otherwise provided in Section 3.4
hereof in the event of a Change of Control. Any Options not exercised by
Executive within the Options Exercise Period shall be cancelled. In all other
respects, all such Options shall be governed by the plans, programs, agreements,
and other documents pursuant to which such Options were granted.

 

4

 

 

4.4 Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, the Company determines that Executive has failed to perform
Executive’s duties hereunder on a full time basis for either: (a) 90 days within
any 365-day period; or (b) 60 consecutive days, the Company may terminate
Executive’s employment hereunder for “Disability.” In that event, the Company
shall pay to Executive the earned but unpaid, Base Salary for services rendered
through such date of termination. Any and all unvested Options shall be
cancelled as of the date of termination. During any period that Executive fails
to perform Executive’s duties hereunder as a result of incapacity due to
physical or mental illness (a “Disability Period”), Executive shall continue to
receive the compensation and benefits set forth in Section 3 of this Agreement
until Executive’s employment hereunder is terminated; provided, however, that
the amount of compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under disability benefit plans and programs of the Company or under
the Social Security disability insurance program. Additionally, the vesting of
Executive’s Options shall be tolled during the Disability Period and in the
event of a termination of this Agreement as a result of Executive’s Disability,
any and all unvested Options shall automatically be cancelled and forfeited by
Executive as of the date of such termination. Executive (or as applicable, his
personal representative or estate) shall have the right to exercise any and all
vested Options within one year after the date of termination (or the expiration
of the Option term, if sooner). Any Options not exercised by Executive within
such period shall be cancelled. In all other respects, all such Options shall be
governed by the plans, programs, agreements, and other documents pursuant to
which such Options were granted.

 

4.5 Termination by Company for Any Other Reason, including a Change of Control
or by Executive for Good Reason. In the event that Executive’s employment
hereunder is terminated by the Company for any reason other than as provided in
Sections 4.2, 4.3 or 4.4 of this Agreement or by Executive for Good Reason, then
any and all unvested Options shall automatically be cancelled and forfeited by
Executive as of the date of such termination (except as provided by Section 3.4
with respect to a Change of Control), vested Options shall remain exercisable
for the Options Exercise Period and the Company shall:

 

  (a) pay to Executive any earned but unpaid Base Salary for services rendered
through such date of termination; and         (b) pay to Executive severance
payments (less applicable withholding taxes) at a rate equal to his Base Salary
rate then in effect for a period of twelve months (the “Severance Term”), which
amounts shall be paid periodically in accordance with the Company’s normal
payroll policies; provided that if Executive continues to be employed in any
capacity by a successor entity following a Change of Control, the severance pay
that would otherwise be payable under this Section 4.5 shall be reduced by the
amount of base compensation and guaranteed bonus (if any) Executive receives in
such capacity during or attributable to the Severance Term; and

 

5

 

 

  (c) to the extent permitted by applicable healthcare laws and provided that
Executive makes a timely election to continue coverage, the Company shall pay
directly to the insurance provider the premium for COBRA continuation coverage
for Executive and his dependents, less the amount payable by an active employee
for such coverage, for a period of one year or until Executive obtains new
employment, whichever comes first (the benefits provided in this Section 4.5(c))
shall be referred to as the “Continued Benefits”). Notwithstanding the
foregoing, in the event that applicable healthcare laws do not permit
continuation of coverage, then the Company shall reimburse Executive for the
costs of obtaining coverage in an amount not to exceed the coverage amounts paid
or payable by the Company on behalf of Executive immediately prior to the date
of termination.

 

Due to the release requirements set forth in Section 4.6 below, any payment
under this Section 4.5(b) scheduled to occur during the first 60 days following
the date of termination of employment shall not be paid until the Company’s next
regular payroll date on or immediately following expiration of the seven day
release revocation period required by Section 4.6, and shall include payment of
any amount that was otherwise scheduled to be paid prior to the 60th day after
such termination.

 

“Good Reason” means the occurrence of any of the following events without
Executive’s consent, subject to notice and an opportunity to cure: (i) a
material reduction in Executive’s Base Salary, unless Executive consents to such
reduction; (ii) material diminution in Executive’s title, duties, authorities or
responsibilities (other than temporarily during a Disability Period or as
required by applicable law), but excluding the removal of Executive as Chief
Financial Officer and the duties, authorities and responsibilities related to
such position; (iii) a material adverse change in Executive’s ability to perform
his duties remotely, as described in Section 2.2, with periodic travel to
Company headquarters from his residence at Company expense; or (iv) the
Company’s material breach of this Agreement with respect to the making of any
compensation payments to Executive. Executive must provide written notice to the
Company of the occurrence of any of the foregoing events or conditions without
Executive’s consent within 60 days of the occurrence of such event. The Company
or any successor or Affiliate will have a period of 20 business days to cure
such event or condition after receipt of written notice of such event from
Executive. If the Company fails to cure such event or condition within such 20
business day period, then any voluntary termination of employment by Executive
for “Good Reason” must occur, if at all, within ten business days following the
expiration of such 20 business day cure.

 

Notwithstanding anything to the contrary contained herein, in the event that
Executive shall breach Sections 5, 6 or 7 of this Agreement at any time, then in
addition to any other remedies the Company may have, the Company’s obligations
under paragraphs (b) and (c) of this Section 4.5 shall cease and Executive’s
rights thereto shall terminate and shall be forfeited.

 

6

 

 

4.6 Release. Except for any accrued obligations, the severance payments and
Continued Benefits described in Section 4.5 will be provided to Executive only
if the following conditions are satisfied: (a) Executive agrees to continue to
be bound by and complies with all surviving provisions of Sections 5, 6 and 7 of
this Agreement; and (b) Executive has entered into, within 60 days following the
termination date, a full, irrevocable general release, in a form reasonably
acceptable to both the Company and Executive (which form shall be provided by
Company to Executive no later than seven days following the termination date),
releasing all claims, known or unknown, that Executive may have against the
Company, and any subsidiary or related entity, their officers, directors,
employees and agents, arising out of or any way related to Executive’s
employment or termination of employment with the Company.

 

4.7 Section 409A. Notwithstanding the foregoing, if necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) concerning payments to “specified employees,” any payment
on account of Executive’s separation from service that would otherwise be due
hereunder within six months after such separation shall nonetheless be delayed
until the first business day of the seventh month following Executive’s date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction, together with interest on such cumulative amount during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of this Agreement, Executive shall be a
“specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key employee” (as
defined in Section 416(i) of the Code without regard to Section 416(i)(5)
thereof) of the Company at any time during the 12-month period ending on the
“Identification Date.” For purposes of the foregoing, the Identification Date
shall be December 31.

 

This Agreement is intended to comply with the requirements of Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”), but the
Company does not guarantee such compliance. To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, to the
extent possible the provision shall be read in such a manner so that no payments
due under this Agreement shall be subject to an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. In no event
may Executive, directly or indirectly, designate the calendar year of payment.
Notwithstanding anything contained herein to the contrary, in the event any
payment on account of Executive’s separation from service constitutes
nonqualified deferred compensation subject to (and not exempt from Section
409A), Executive shall not be considered to have terminated employment with the
Company for purposes of the right to receive such payment hereof unless he would
be considered to have incurred a “termination of employment” from Employer
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

7

 

 

5. Exclusive Employment; Noncompetition.

 

5.1 No Conflicting Activities. During the period of Executive’s employment with
the Company, Executive shall not: (a) engage in any activity which conflicts or
interferes with or derogates from the performance of Executive’s duties
hereunder, nor shall Executive engage in any other business activity except as
approved in advance in writing by the Board, which approval may be revoked by
the Board upon 60 days’ written notice to Executive; or (b) accept any other
employment or service engagement, and whether or not compensated therefor,
unless Executive receives the prior written approval of the Board which approval
may be revoked by the Board upon 60 days’ written notice to Executive.
Notwithstanding the foregoing, prior approval of the Board shall not be required
for Executive to serve on the boards of directors (or comparable governing
bodies) of charitable organizations, so long as (i) Executive provides notice to
the Board of any such position, (ii) such organization would not, in the
judgment of the Board, reasonably be expected to lead to unwanted or unfavorable
publicity to the Company or any of its officers, directors or affiliated
entities, and (iii) such service by Executive, either alone or in combination
with all other non-Company engagements, will not interfere with the performance
of Executive’s duties and responsibilities to the Company.

 

5.2 No Competition.

 

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s customer relationships,
confidential records, and proprietary information renders him special and unique
within the Company’s industry. In consideration of the payment by the Company to
Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 4 hereof)
and other obligations undertaken by the Company hereunder, Executive agrees that
during (a) his employment with the Company and (b) for the period commencing
upon the termination of his employment and continuing until the longer of (x)
the first anniversary of such employment termination if such employment was
terminated by the Company pursuant to Sections 4.2 or 4.4 or by Executive
pursuant to Section 4.3, or (y) the last day of the Severance Term if his
employment is terminated by the Company or by Executive pursuant to Section 4.5
(the “Post-Employment Period”), Executive shall not, directly or indirectly, for
himself or any third party, engage without the prior consent of the Company as
owner, investor, financier, partner, stockholder, employer, employee,
consultant, advisor, director, officer or otherwise in any firm, partnership,
corporation, entity, or business that engages or participates in a business that
offers any product or service that competes in any material respect with a
product or service (i) sold or provided by the Company to customers, including
licensees, distributors and other persons that purchase Company products or
services, or (ii) that the Company is developing, during the period of
Executive’s employment with the Company (a “Competing Business”) anywhere in the
world where the Company conducts its business. Without limiting the foregoing,
Competing Business includes, but is not limited to, the development, marketing,
distribution or sale of (A) medical equipment in the hemodiafiltration realm for
use in end-stage renal disease therapy, (B) water filtration purification
products or systems, or (C) waterborne pathogen detection products and systems.

 

(b) The provisions of Section 5.2(a) will not be deemed breached merely because
Executive owns less than 1% of the outstanding common stock of a publicly-traded
company.

 

8

 

 

(c) In the event of a termination pursuant to Section 4.5 hereof, the Company
shall have the option in its sole and absolute discretion, to extend the
restrictions set forth in Section 5.2(a) for an additional six months in return
for a six-month extension of the Severance Term and any such extension shall
extend the Post-Employment Period accordingly.

 

(d) The covenants contained in Section 5.2(a) shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any geographic area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in Section
5.2(a). If, in any judicial proceeding, a court refuses to enforce any of such
separate covenants (or any part thereof), then such unenforceable covenant (or
such part) shall be eliminated from this Agreement to the extent permitted by
law and necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this section are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be, to the extent permitted by law,
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable laws.

 

(e) Executive acknowledges that the limitations of time, geography and scope of
activity agreed to in this no competition provision are reasonable because,
among other things, (i) the Company is engaged in a highly competitive industry,
(ii) he will have access to trade secrets and know-how of the Company, (iii) he
will be able to obtain suitable and satisfactory employment without violation of
this agreement, and (iv) these limitations are necessary to protect the trade
secrets, confidential information and goodwill of the Company.

 

5.3 Non-Solicitation. In further consideration of the payment by the Company to
Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 4 of this
Agreement) and other obligations undertaken by the Company hereunder, Executive
agrees that during his employment and the Post-Employment Period, he shall not,
directly or indirectly: (a) solicit, encourage or attempt to solicit or
encourage any of the employees, agents, consultants or representatives of the
Company or any of its affiliates to terminate his, her, or its relationship with
the Company or such affiliate; (b) solicit, encourage or attempt to solicit or
encourage any of the employees of the Company or any of its affiliates to become
employees or consultants of any other person or entity; (c) solicit, encourage
or attempt to solicit or encourage any of the consultants of the Company or any
of its affiliates to become employees or consultants of any other person or
entity, provided that the restriction in this clause (c) shall not apply if (i)
such solicitation, encouragement or attempt to solicit or encourage is in
connection with a business which is not a Competing Business and (ii) the
consultant’s rendering of services for the other person or entity will not
interfere with the consultant’s rendering of services to the Company; (d)
solicit or attempt to solicit any customer, vendor or distributor of the Company
or any of its affiliates with respect to any product or service being furnished,
made, sold or leased by the Company or such affiliate, provided that the
restriction in this clause (d) shall not apply if such solicitation or attempt
to solicit is (i) in connection with a business which is not a Competing
Business and (ii) does not interfere with, or conflict with, the interests of
the Company or any of its affiliates; or (e) persuade or seek to persuade any
customer of the Company or any affiliate to cease to do business or to reduce
the amount of business which any customer has customarily done or contemplates
doing with the Company or such affiliate, whether or not the relationship
between the Company or its affiliate and such customer was originally
established in whole or in part through Executive’s efforts. For purposes of
this Section 5.3 only, the terms “customer,” “vendor” and “distributor” shall
mean a customer, vendor or distributor who has done business with the Company or
any of its affiliates within twelve months preceding the termination of
Executive’s employment.

 

9

 

 

5.4 Notifications. During Executive’s employment with the Company and during the
Post-Employment Period, Executive agrees that upon the earlier of Executive’s:
(a) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor; (b) receiving an offer of employment
from a Competitor; or (c) becoming employed by a Competitor, Executive will (i)
immediately provide written notice to the Company of such circumstances and (ii)
provide copies of Section 5 of this Agreement to the Competitor. Executive
further agrees that the Company may provide notice to a Competitor of
Executive’s obligations under this Agreement, including without limitation
Executive’s obligations pursuant to Section 5 of this Agreement. For purposes of
this Agreement, “Competitor” shall mean any entity (other than the Company or
any of its affiliates) that engages, directly or indirectly, in any Competing
Business.

 

5.5 Sufficient Consideration. Executive understands that the provisions of this
Section 5 may limit his ability to earn a livelihood in a business similar to
the business of the Company or its affiliates but nevertheless agrees and hereby
acknowledges that the consideration provided under this Agreement, including any
amounts or benefits provided under Sections 3 and 4 of this Agreement and other
obligations undertaken by the Company hereunder, is sufficient to justify the
restrictions contained in such provisions. In consideration thereof and in light
of Executive’s education, skills and abilities, Executive agrees that he will
not assert in any forum that such provisions prevent him from earning a living
or otherwise are void or unenforceable or should be held void or unenforceable.

 

6. Inventions and Proprietary Property.

 

6.1 Definition of Proprietary Property. For purposes of this Agreement,
“Proprietary Property” shall mean non-public information that relates to the
actual or anticipated business or research and development of the Company,
designs, specifications, ideas, formulas, discoveries, inventions, improvements,
innovations, concepts and other developments, trade secrets, techniques,
methods, know-how, technical and non-technical data, works of authorship,
computer programs, computer algorithms, computer architecture, mathematical
models, drawings, trademarks, copyrights, customer lists and customers
(including, but not limited to, customers of the Company on whom Executive
called or with whom Executive became acquainted during the term of his
employment), marketing plans, and all other matters which are legally
protectable or recognized as forms of property, whether or not patentable or
reduced to practice or to a writing.

 

6.2 Assignment of Proprietary Property to the Company or its Subsidiaries.

 

(a) Executive hereby agrees to assign, transfer and set over, and Executive does
hereby assign, transfer and set over, to the Company (or, as applicable, a
subsidiary or designee of the Company), without further compensation, all of
Executive’s rights, title and interest in and to any and all Proprietary
Property which Executive, either solely or jointly with others, has conceived,
made or suggested or may hereafter conceive, make or suggest, in the course of
Executive’s employment with the Company, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Executive is in the
employ of the Company.

 

10

 

 

(b) The assignment of Proprietary Property hereunder includes without limitation
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as moral rights (“Moral Rights”). To
the extent that such Moral Rights cannot be assigned under applicable law and to
the extent the following is allowed by the laws in the various countries where
Moral Rights exist, Executive hereby waives such Moral Rights and consents to
any action of the Company or any subsidiary of the Company that would violate
such Moral Rights in the absence of such consent. Executive also will endeavor
to facilitate such use of any such Moral Rights as the Company, or, as
applicable, a subsidiary of the Company, shall reasonably instruct, including
confirming any such waivers and consents from time to time as requested by the
Company (or, as applicable, a subsidiary of the Company).

 

6.3 Works for Hire. Executive acknowledges that all original works of authorship
or other creative works which are made by Executive (solely or jointly with
others) within the scope of the employment of Executive by the Company and which
are protectable by copyright are “works made for hire,” pursuant to United
States Copyright Act (17 U.S.C., Section 101). To the extent such original work
of authorship or other creative works are not works made for hire, Executive
hereby assigns to the Company (or, as directed by the Company, to a subsidiary
of the Company) all of the rights comprised in the copyright of such works.

 

6.4 Disclosure of Proprietary Property and Execution of Documents. Executive
further agrees to promptly disclose to the Company any and all Proprietary
Property which Executive has assigned, transferred and set over or will assign,
transfer and set over as provided in Section 6.2 above, and Executive agrees to
execute, acknowledge and deliver to the Company (or, as applicable, to a
subsidiary of the Company), without additional compensation and without expense
to Executive, any and all instruments reasonably requested, and to do any and
all lawful acts which, in the reasonable judgment of the Company or its
attorneys (or, as applicable, a subsidiary of the Company or its attorneys) may
be required or desirable in order to vest in the Company or such subsidiary all
property rights with respect to such Proprietary Property.

 

6.5 Enforcement of Proprietary Rights.

 

(a) Executive will assist the Company (or, as applicable, a subsidiary of the
Company) in every proper way to obtain, assign to the Company (or, as directed
by the Company, to a subsidiary), confirm and from time to time enforce, United
States and foreign patent trade secret, trademark, copyright, mask work, and
other intellectual property rights relating to Proprietary Property in any and
all countries. To that end Executive will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company, or, as applicable, a subsidiary of the Company, may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such proprietary rights and the assignment of such Proprietary
Property. In addition, Executive will execute, verify and deliver assignments of
such Proprietary Property and all rights therein to the Company, its subsidiary
or its or their designee. The obligation of Executive to assist the Company, or,
as applicable, a subsidiary of the Company, with respect to proprietary rights
relating to such Proprietary Property in any and all countries shall continue
beyond the termination of employment, but the Company, or as applicable, a
subsidiary of the Company, shall compensate Executive at a mutually agreed upon
fee, in addition to any expenses, after such termination.

 

11

 

 

(b) In the event the Company, or, as applicable, a subsidiary of the Company, is
unable for any reason, after reasonable effort, to secure the signature of
Executive on any document needed in connection with the actions specified in the
preceding paragraph, Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as agent and attorney in
fact, which appointment is coupled with an interest, to act for and on behalf of
Executive, to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by Executive. Executive hereby
waives and quitclaims to the Company or, as applicable, a subsidiary of the
Company, any and all claims, of any nature whatsoever, which Executive now or
may hereafter have for infringement of any proprietary rights assigned hereunder
to the Company or such subsidiary.

 

6.6 Third Party Information. To the extent Executive has or possesses any
Confidential Information (as hereinafter defined) belonging to Executive or to
others, Executive shall not use or disclose to the Company or its subsidiaries
or induce the Company or its subsidiaries to use any such Confidential
Information unless the Company or its subsidiaries have a legal rights to use
such Confidential Information. Executive will promptly advise the Company in
writing if any of Executive’s involvement with the Company or any subsidiary of
the Company might result in the possible violation of Executive’s undertakings
to others or the use of any Confidential Information of Executive or of others.

 

7. Confidential Information.

 

7.1 Existence of Confidential Information. The Company owns and has developed
and compiled, and the Company and its subsidiaries will develop and compile,
certain proprietary techniques and confidential information, which have and will
have great value to their businesses (referred to in this Agreement,
collectively, as “Confidential Information”). Confidential Information includes
not only information disclosed by the Company (or, as applicable, a subsidiary
of the Company) to Executive, but also information developed or learned by
Executive during the course or as a result of employment with the Company, which
information shall be the property of the Company or, as applicable, such
subsidiary. Confidential Information includes all information that has or could
have commercial value or other utility in the business in which the Company or
any of its subsidiaries is engaged or contemplates engaging, and all information
of which the unauthorized disclosure could be detrimental to the interests of
the Company or its subsidiary, whether or not such information is specifically
labeled as Confidential Information by the Company or such subsidiary. By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained, licensed by or to or owned by the Company or
any of its subsidiaries concerning trade secrets, techniques, know-how
(including designs, plans, procedures, merchandising, marketing, distribution
and warehousing know-how, processes, and research records), software, computer
programs and designs, development tools, all Proprietary Property, and any other
intellectual property created, used or sold (through a license or otherwise) by
the Company or any of its subsidiaries, electronic data information know-how and
processes, innovations, discoveries, improvements, research, development, test
results, reports, specifications, data, formats, marketing data and plans,
business plans, strategies, forecasts, unpublished financial information,
orders, agreements and other forms of documents, price and cost information,
merchandising opportunities, expansion plans, budgets, projections, customer,
supplier, licensee, licensor and subcontractor identities, characteristics,
agreements and operating procedures, and salary, staffing and employment
information.

 

12

 

 

7.2 Protection of Confidential Information. Executive acknowledges and agrees
that in the performance of Executive’s duties hereunder, the Company or a
subsidiary of the Company may disclose to and entrust Executive with
Confidential Information which is the exclusive property of the Company or such
subsidiary and which Executive may possess or use only in the performance of
Executive’s duties to the Company. Executive also acknowledges that Executive is
aware that the unauthorized disclosure of Confidential Information, among other
things, may be prejudicial to the Company’s or its subsidiaries’ interests, an
invasion of privacy and an improper disclosure of trade secrets. Executive shall
not, directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any corporation, partnership or other entity, individual or other
third party, other than in the course of Executive’s assigned duties and for the
benefit of the Company, any Confidential Information, either during the Term or
thereafter. In the event Executive desires to publish the results of Executive’s
work for or experiences with the Company or its subsidiaries through literature,
interviews or speeches, Executive will submit requests for such interviews or
such literature or speeches to the Board at least fourteen (14) days before any
anticipated dissemination of such information for a determination of whether
such disclosure is in the best interests of the Company and its subsidiaries,
including whether such disclosure may impair trade secret status or constitute
an invasion of privacy. Executive agrees not to publish, disclose or otherwise
disseminate such information without the prior written approval of the Board.

 

7.3 Delivery of Company Records and Property. In the event Executive’s
employment with the Company ceases for any reason, Executive will not remove
from the Company’s premises without its prior written consent any records
(written or electronic), files, drawings, documents, equipment, materials and
writings received from, created for or belonging to the Company or its
subsidiaries, including those which relate to or contain Confidential
Information, or any copies thereof. Executive agrees, as requested by the
Company, to search for, copy and/or delete any electronic records belonging to
the Company or its subsidiaries or containing Confidential Information and
stored on any personal computer or other device used or maintained by Executive.
Upon the termination of his employment, Executive agrees to provide a
computer-useable copy of all such electronic records and then, to the extent
reasonably practicable, permanently delete and expunge such records from his
personal computers and other devices. Executive shall also return to the Company
all Company property in his possession or control, including without limitation,
all computer hardware and other devices purchased by the Company (or for which
Executive was reimbursed) upon his termination of employment with the Company,
unless the Company otherwise consents in writing.

 

8. Assignment and Transfer.

 

8.1 Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company to, any purchaser of all or substantially all
of the Company’s business or assets, any successor to the Company or any
assignee thereof (whether direct or indirect, by purchase, merger, consolidation
or otherwise).

 

13

 

 

8.2 Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such designee, to
Executive’s estate.

 

9. Miscellaneous.

 

9.1 Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company or Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

 

9.2 Nondisclosure; Other Employers. Executive represents and warrants that he
has not taken or otherwise misappropriated and does not have in his possession
or control any confidential and proprietary information belonging to any of his
prior employers or connected with or derived from his service to prior
employers. Executive represents and warrants that he has returned to all prior
employers any and all such confidential and proprietary information. Executive
further acknowledges, represents and warrants that the Company has informed
Executive that Executive is not to use or cause the use of such confidential or
proprietary information in any manner whatsoever in connection with your
employment by the Company. Executive agrees, represents and warrants that he
will not use such information in connection with his employment by the Company.
Executive shall indemnify and hold harmless the Company from any and all claims
arising from any breach of the representations and warranties in this Section.

 

9.3 Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.

 

9.4 Indemnification. The Company shall defend and indemnify the Executive in his
capacity as President and CEO of the Company to the fullest extent permitted by
applicable law. The Company shall also establish a policy for indemnifying its
officers and directors, including but not limited to the Executive, for all
actions or omissions permitted under applicable law taken in good faith pursuant
of their duties for the Company, including but not limited to the obtaining of
an appropriate level of Directors and Officers Liability coverage and including
such provisions in the Company’s by-laws or certificate of incorporation, as
applicable and customary. The rights to indemnification shall survive any
termination of this Agreement.

 

9.5 Protection of Reputation. During the Term and thereafter, Executive agrees
that he will take no action which is intended, or would reasonably be expected,
to disparage or harm the Company or any of its officers, directors or affiliated
entities or its or their reputations or which would reasonably be expected to
lead to unwanted or unfavorable publicity to the Company or any of its officers,
directors or affiliated entities, other than those required in order to permit
Executive to comply with applicable law or those made in connection with legal
or arbitral process. During the Term and thereafter, the Company agrees that it
will take no actions which are intended, or would reasonably be expected, to
disparage or harm Executive or his reputation or which would reasonably be
expected to lead to unwanted or unfavorable publicity to Executive, other than
those required in order to permit the Company to comply with applicable law or
those made in connection with legal or arbitral process. Notwithstanding the
foregoing, this paragraph shall not prevent the Company or Executive from
exercising any of their respective rights under this Agreement.

 

14

 

 

9.6 Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of New Jersey applicable to agreements made and to be performed wholly
with such jurisdiction, without regard to principles of the conflict of laws
thereof or where the parties are located at the time a dispute arises.

 

9.7 Arbitration.

 

(a) If any dispute arises between Executive and the Company that the parties
cannot resolve themselves, including any dispute over the application, validity,
construction, or interpretation of this Agreement, arbitration in accordance
with the then-applicable employment law rules of the American Arbitration
Association shall provide the exclusive remedy for resolving any such dispute,
regardless of its nature; provided, however, that the Company may enforce may
enforce Executive’s obligation to provide services under this Agreement and
Executive’s obligations under Sections 5 through 7 of this Agreement by an
action for injunctive relief and damages in a court of competent jurisdiction at
any time prior or subsequent to the commencement of an arbitration proceeding as
herein provided. This Section 9.6 shall apply to any and all claims arising out
of Executive’s employment and its termination, under state and federal statutes,
local ordinances, and the common law including, without limitation Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Equal Pay Act, the Employee Retirement Income Security Act, as amended, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the New Jersey Family Leave Act, the New Jersey Conscientious Employee
Protection Act, the New Jersey Civil Rights Act and the New Jersey Law Against
Discrimination.

 

(b) Executive has read and understand this Section 9.7 which discusses
arbitration. Executive understands that by signing this Agreement, Executive
agrees to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach or termination thereof, or Executive’s employment or the termination
thereof, to binding arbitration, and that this arbitration provision constitutes
a waiver of Executive’s right to a jury trial and relates to the resolution of
all disputes relating to all aspects of the employer/employee relationship.
Executive further understands that other options such as federal and state
administrative remedies and judicial remedies exist and know that by signing
this Agreement those remedies are forever precluded and that regardless of the
nature of Executive’s complaint, Executive knows that it can only be resolved by
arbitration.

 

(c) Unless the parties agree otherwise, any arbitration shall be administered by
and take place in the offices of the American Arbitration Association in Essex
County, New Jersey. If that office is not available, then the arbitrator shall
determine the location of the arbitration within New Jersey.

 

15

 

 

9.8 Entire Agreement. This Agreement (including all exhibits hereto) contains
the entire agreement and understanding between the parties hereto in respect of
Executive’s employment and supersedes, cancels and annuls any prior or
contemporaneous written or oral agreements, understandings, commitments and
practices between them respecting Executive’s employment, including all prior
employment agreements, if any, between the Company and Executive, which
agreement(s) hereby are terminated and shall be of no further force or effect.
With respect to that certain Confidentiality, Assignment of Inventions and
Non-Competition Agreement dated on or about February 13, 2017, between the
Company and Executive (the “Prior Inventions Agreement”), the Company and
Executive agree that such Prior Inventions Agreement shall be deemed superseded
in its entirety by the terms and conditions of this Agreement, including
Sections 5, 6 and 7 hereof.

 

9.9 No Amendment/Waiver. This Agreement may not be amended or modified in any
manner nor may any of its provisions be waived except by written amendment
executed by the parties. A waiver, modification or amendment by a party shall
only be effective if (a) it is in writing and signed by the parties, (b) it
specifically refers to this Agreement and (c) it specifically states that the
party, as the case may be, is waiving, modifying or amending its rights
hereunder. Any such amendment, modification or waiver shall be effective only in
the specific instance and for the specific purpose for which it was given.

 

9.10 Severability. If any term, provision, covenant or condition of this
Agreement or part thereof, or the application thereof to any person, place or
circumstance, shall be held to be invalid, unenforceable or void by a court of
competent jurisdiction, the remainder of this Agreement and such term,
provision, covenant or condition shall remain in full force and effect, and any
such invalid, unenforceable or void term, provision, covenant or condition shall
be deemed, without further action on the part of the parties hereto, modified,
amended and limited, and the court shall have the power to modify, to the extent
necessary to render the same and the remainder of this Agreement valid,
enforceable and lawful. In this regard, Executive acknowledges that the
provisions of Sections 5, 6 and 7 of this Agreement are reasonable and necessary
for the protection of the Company.

 

9.11 Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. The use herein of the word “including,” when
following any general provision, sentence, clause, statement, term or matter,
shall be deemed to mean “including, without limitation.” As used herein,
“Company” shall mean the Company and its subsidiaries and any purchaser of,
successor to or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) of all or substantially all of the Company’s
business or assets which is obligated to perform this Agreement by operation of
law, agreement or otherwise. As used herein, the words “day” or “days” shall
mean a calendar day or days. As used herein, “Compensation Committee” means the
Compensation Committee of the Board or, if no such committee is then serving, at
least two members of the Board as selected by the Board.

 

16

 

 

9.12 Remedies for Breach. The parties hereto agree that Executive is obligated
under this Agreement to render personal services during the Term of a special,
unique, unusual, extraordinary and intellectual character, thereby giving this
Agreement special value, and, in the event of a breach or threatened breach of
any covenant of Executive herein, the injury or imminent injury to the value and
the goodwill of the Company’s and its subsidiaries’ businesses could not be
reasonably or adequately compensated in damages in an action at law.
Accordingly, Executive acknowledges that the Company (and as applicable, one or
more of its subsidiaries) shall be entitled to seek injunctive relief or any
other equitable remedy against Executive in the event of a breach or threatened
breach of Sections 5, 6 or 7 of this Agreement. The rights and remedies of
Executive and Company are cumulative and shall not be exclusive, and Executive
and Company shall be entitled to pursue all legal and equitable rights and
remedies and to secure performance of the obligations and duties of the other
under this Agreement, and the enforcement of one or more of such rights and
remedies by Executive or Company shall in no way preclude Executive or Company
from pursuing, at the same time or subsequently, any and all other rights and
remedies available to Executive or Company.

 

9.13 Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, return receipt
requested, with postage prepaid, or by overnight courier, to Executive’s
residence, or to the Company’s principal executive office, attention: Chairman
of the Compensation Committee of the Board of Directors with a copy (which shall
not constitute notice) to: Fredrikson & Byron, P.A., 200 South Sixth Street,
Suite 4000, Minneapolis, MN 55402, Attention: Christopher J. Melsha, as the case
may be. All such notices, requests, consents and approvals shall be effective
upon being deposited in the United States mail. However, the time period in
which a response thereto must be given shall commence to run from the date of
receipt on the return receipt of the notice, request, consent or approval by the
addressee thereof. Rejection or other refusal to accept, or the inability to
deliver because of changed address of which no notice was given as provided
herein, shall be deemed to be receipt of the notice, request, consent or
approval sent.

 

9.14 Assistance in Proceedings, Etc. Executive shall, without additional
compensation during the Term and with complete reimbursement of expenses after
the expiration of the Term, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its subsidiaries or in
which any of them is, or may become, a party.

 

9.15 Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement. To the extent that
any of the obligations of this Agreement constitute continuing obligations, they
shall survive any termination or expiration of this Agreement or of Executive’s
employment hereunder.

 

[Signature page follows]

 

17

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of August 23, 2020, to be deemed effective as of the date first written
above.

 

  EMPLOYER       NEPHROS, INC.     By: /s/ Oliver Spandow   Name: Oliver Spandow
  Title: Chairman of the Compensation Committee of the Board of Directors

 

  EXECUTIVE       /s/ Andrew Astor   Andrew Astor

 

Signature Page to Employment Agreement 

 

 

